Order entered June 2, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00370-CV

                     IN THE INTEREST OF B.T.G., A MINOR CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-12-12707-U

                                            ORDER
       The reporter’s record is overdue. In response to a past-due notice from this Court,

Elizabeth Griffin, Official Court Reporter for the 302nd Judicial District Court, filed a letter

stating that she was unaware of any reporter’s record that was due.           Before the Court is

appellant’s May 31, 2016 motion regarding the reporter’s record. In his motion, appellant

informs the Court that he requested preparation of the reporter’s records on April 28, 2016.

Appellant asks this Court to order Ms. Griffin to filed the requested reporter’s records.

       We GRANT appellant’s motion and ORDER Ms. Griffin, to file, by JUNE 24, 2016,

the reporter’s record from the bench trial conducted on November 19, 2015 and the reporter’s

records from hearings conducted on the following dates:

       1.      August 28, 2013;

       2.      October 17, 2013;

       3.      October 28, 2013;
       4.      April 21, 2014;

       5.      August 18, 2014;

       6.      February 9, 2015;

       7.      August 31, 2015;

       8.      January 22, 2016; and

       9.      May 23, 2016.

       We DIRECT the Clerk of this Court to send a copy of this order to Ms. Griffin,

appellant, and counsel for appellee.

                                              /s/   CRAIG STODDART
                                                    JUSTICE